DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes Abe, US Pub 20200014950 (with support in US provisional 62/548631); Joshi, US Pub 20110200109, or Yie, US Pub 20130089265.  Abe discloses a similar geographic motion partitioning system that performs smoothing across a partition line, where the pixel values are weighted sums of two prediction blocks, the weighting based on position (see Fig. 49-50 and [0538]-[0539]).  Joshi teaches similar subject matter in Fig. 5 and [0135]-[0139].  Yie likewise weighs sample values based on pixel location (see Fig. 5 and [0087]-[0088]).  The prior art does not disclose or reasonably suggest, within the context of the claimed invention, that “a sum of the first weight and the second weight is 8, wherein the plurality of weight candidates includes at least one of (0, 8), (1, 7), (2, 6), (4, 4), (6, 2), (7, 1), or (8, 0), wherein, in response to a case in which the current pixel in the current block is representative of a pixel located on the division line, the first and second weights are determined as 4, respectively, wherein, in response to a case in which the current pixel in the current block is representative of a neighboring pixel diagonally adjacent to the pixel located on the division line, the first weight is determined as one of 2 or 6 and the second weight is determined as the other one of 2 or 6,” as recited in claim 1, and similarly recited in claims 6 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tae-Woong Koo on 10/19/2021.

1. (Currently Amended) A device comprising circuitry configured to perform a [[A]] method of decoding an image with a decoding apparatus, the method comprising: 
dividing, with the decoding apparatus, based on a predetermined division line, a current block in the image into a plurality of partitions, the plurality of partitions including a first partition and a second partition; 
determining, with the decoding apparatus, a reference block of the first partition and a reference block of the second partition; and 
predicting, with the decoding apparatus, a current pixel in the current block by applying a predetermined weight to a first pixel belonging to the reference block of the first partition and a second pixel belonging to the reference block of the second partition, 
wherein the predetermined weight is determined, based on a position of the current pixel in the current block, as one of a plurality of weight candidates, 
wherein each of the plurality of weight candidates (w0, w1) includes a first weight (w0) to be applied to the first pixel belonging to the reference block of the first partition and a second weight (w1) to be applied to the second pixel belonging to the reference block of the second partition, 
wherein a sum of the first weight and the second weight is 8, 
wherein the plurality of weight candidates includes at least one of (0, 8), (1, 7), (2, 6), (4, 4), (6, 2), (7, 1), or (8, 0), 
wherein, in response to a case in which the current pixel in the current block is representative of a pixel located on the division line, the first and second weights are determined as 4, respectively, 
wherein, in response to a case in which the current pixel in the current block is representative of a neighboring pixel diagonally adjacent to the pixel located on the division line, the first weight is determined as one of 2 or 6 and the second weight is determined as the other one of 2 or 6, and 
wherein a shape of at least one of the first partition and the second partition is triangular.  

2. (Currently Amended) The device of claim 1, wherein the current block is determined by dividing a coding block based on a tree-based block division, wherein the tree-based block division includes at least one of a binary-tree division or a 40ternary-tree division, and wherein the binary-tree division is a division type of horizontally or vertically dividing one coding block into two coding blocks and the ternary-tree division is a division type of horizontally or vertically dividing one coding block into three coding blocks.  

3. (Currently Amended) The device of claim 2, wherein the division of the current block is performed only on the block for which the tree-based block division is no longer performed.  

4. (Currently Amended) The device of claim 1, further comprising: deriving, with the decoding apparatus, motion information of the current block based on a merge mode, wherein the motion information is derived for each of the first partition and the second partition included in the current block.  

5. (Currently Amended) The device of claim 4, wherein the first partition has a merge index different from the second partition, and wherein the merge index indicates a merge candidate of the first partition.  

6. (Currently Amended) A device comprising circuitry configured to perform a [[A]] method of encoding an image with an encoding apparatus, wherein a current block in the image is divided, based on a predetermined division line, into a plurality of partitions including a first partition and a second partition, 
the method comprising: 
determining, with the encoding apparatus, a reference block of the first partition and a reference block of the second partition; and 
predicting, with the encoding apparatus, a current pixel in the current block by applying a predetermined weight to a first pixel belonging to the reference block of the first partition and a second pixel belonging to the reference block of the second partition, 
wherein the predetermined weight is determined, based on a position of the current pixel in the current block, as one of a plurality of weight candidates, 
wherein each of the plurality of weight candidates (w0, w1) includes a first weight (w0) to be applied to the first pixel belonging to the reference block of the first partition and a second weight (w1) to be applied to the second pixel belonging to the reference block of 41the second partition, 
wherein a sum of the first weight and the second weight is 8, 
wherein the plurality of weight candidates includes at least one of (0, 8), (1, 7), (2, 6), (4, 4), (6, 2), (7, 1), or (8, 0), 
wherein, in response to a case in which the current pixel in the current block is representative of a pixel located on the division line, the first and second weights are determined as 4, respectively, 
wherein, in response to a case in which the current pixel in the current block is representative of a neighboring pixel diagonally adjacent to the pixel located on the division line, the first weight is determined as one of 2 or 6 and the second weight is determined as the other one of 2 or 6, and 
wherein a shape of at least one of the first partition and the second partition is triangular.  

7. (Currently Amended) A non-transitory computer-readable medium containing instructions that, when executed by a processor, cause a device to perform an encoding method for encoding an image signal 

wherein a current block in the image signal is divided, based on a predetermined division line, into a plurality of partitions including a first partition and a second partition, and 
wherein the encoding method comprises: 
determining, with an encoding apparatus, a reference block of the first partition and a reference block of the second partition; and 
predicting, with the encoding apparatus, a current pixel in the current block by applying a predetermined weight to a first pixel belonging to the reference block of the first partition and a second pixel belonging to the reference block of the second partition, 
wherein the predetermined weight is determined, based on a position of the current pixel in the current block, as one of a plurality of weight candidates, 
wherein each of the plurality of weight candidates (w0, w1) includes a first weight (w0) to be applied to the first pixel belonging to the reference block of the first partition and a second weight (w1) to be applied to the second pixel belonging to the reference block of the second partition, 
wherein a sum of the first weight and the second weight is 8, 
42wherein the plurality of weight candidates includes at least one of (0, 8), (1, 7), (2, 6), (4, 4), (6, 2), (7, 1), or (8, 0), 
wherein, in response to a case in which the current pixel in the current block is representative of a pixel located on the division line, the first and second weights are determined as 4, respectively, 
wherein, in response to a case in which the current pixel in the current block is representative of a neighboring pixel diagonally adjacent to the pixel located on the division line, the first weight is determined as one of 2 or 6 and the second weight is determined as the other one of 2 or 6, and 
wherein a shape of at least one of the first partition and the second partition is triangular.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423